       Case 3:20-cv-06929-WHA Document 35 Filed 12/17/20 Page 1 of 3



 1   FARUQI & FARUQI, LLP
     Benjamin Heikali (SBN 307466)
 2   E-mail: bheikali@faruqilaw.com
     Ruhandy Glezakos (SBN 307473)
 3   E-mail: rglezakos@faruqilaw.com
     Joshua Nassir (SBN 318344)
 4   E-mail: jnassir@faruqilaw.com
 5   10866 Wilshire Boulevard, Suite 1470
     Los Angeles, CA 90024
 6   Telephone: (424) 256-2884
     Facsimile: (424) 256-2885
 7
     Attorneys for Plaintiffs and proposed Class Members
 8
                           IN THE UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISO DIVISION

11
     LUZ SANCHEZ, DOLLY VIERRA, and                Case No.: 3:20-cv-06929-WHA
12   minors M.S. and A.D., individually and on
     behalf of all others similarly situated,      PLAINTIFFS’ STATEMENT OPPOSING
13                                                 DEFENDANT’S NOTICE OF PENDENCY
                      Plaintiffs,                  OF OTHER ACTION OR PROCEEDING
14
          v.                                       [N.D. Civ. L.R. 3-13]
15

16   NINTENDO OF AMERICA INC.,                     Judge: Hon. William Alsup
                                                   Action Filed: October 5, 2020
17                    Defendant.

18

19

20

21

22

23

24

25

26

27

28
                      PLAINTIFFS’ STATEMENT OPPOSING DEFENDANT’S NOTICE OF
                            PENDENCY OF OTHER ACTION OR PROCEEDING
       Case 3:20-cv-06929-WHA Document 35 Filed 12/17/20 Page 2 of 3



 1          Pursuant to Civil Local Rule 3-13 of the United States District Court for the Northern

 2   District of California, Plaintiffs Luz Sanchez, Dolly Vierra, and minors M.S. and A.D.

 3   (“Plaintiffs”) hereby submit this opposition to Defendant Nintendo of America Inc.’s

 4   (“Defendant”) Notice of Pendency of Other Action or Proceeding (“Notice”) (Dkt. 26).

 5   Defendant filed the Notice requesting that the Court transfer this Action to the United States

 6   District Court for the Western District of Washington, raising several arguments in its Notice that

 7   it also advances in its Motion to Transfer Case or Compel Arbitration and To Dismiss (“Motion”)

 8   (Dkt. 27).

 9          As an initial matter, Defendant’s request is improper under the Local Rules. Defendant

10   contends that “[t]o avoid conflicts, conserve resources, and promote an efficient determination of

11   this action, the Court should transfer this Action to the Western District of Washington.” Notice

12   at 3 (citing Civ. L.R. 3-13) (emphasis added). However, the plain language of the Local Rule only

13   permits a party to request transfer pursuant to 28 U.S.C § 1407 (Multi District Litigation

14   Procedures) and otherwise permits a party to request coordination with another action. See Civ.

15   L.R. 3-13 (b)(3)(B). Here, proceedings in the cases against Defendant have not been consolidated

16   under 28 U.S.C § 1407, and thus the most Defendant can request is coordination with the

17   Washington actions, which it does not request. Defendant’s request to transfer the case to the

18   Western District of Washington should be denied for this reason alone. Quantum Corp. v.

19   Crossroads Sys., Inc., No. C 14-04293 WHA, 2015 WL 1064851, at *1 (N.D. Cal. Mar. 11, 2015)

20   (J. Alsup) (finding that the filing of a “Notice of Pendency of Other Action or Proceeding

21   Pursuant to Civil Local Rule 3–13” concurrently with a motion to transfer “is a side show with no

22   bearing on the outcome of the transfer issue.”).

23           Moreover, to the extent Defendant uses its Notice to argue that this Action should be

24   transferred to Washington pursuant to 28 U.S.C. § 1404 (a), the End User License Agreement’s

25   forum-selection clause, or the first-to-file rule, Defendant makes all three of these arguments in

26   its Motion (Dkt. 27), which is the appropriate vehicle for bringing these arguments. Plaintiffs

27   oppose such arguments and will address these arguments fully in a forthcoming opposition brief

28                                                      1
                       PLAINTIFFS’ STATEMENT OPPOSING DEFENDANT’S NOTICE OF
                             PENDENCY OF OTHER ACTION OR PROCEEDING
       Case 3:20-cv-06929-WHA Document 35 Filed 12/17/20 Page 3 of 3



 1   thereto, to be filed on January 11, 2021.

 2
     Dated: December 17, 2020
 3                                                   FARUQI & FARUQI, LLP
 4                                                   By:   s/ Benjamin Heikali
                                                           Benjamin Heikali
 5
                                                     Benjamin Heikali (SBN 307466)
 6                                                   Ruhandy Glezakos (SBN 307473)
 7                                                   Joshua Nassir (SBN 318344)

 8                                                   Attorneys for Plaintiffs and proposed
                                                     Class Members
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               2
                       PLAINTIFFS’ STATEMENT OPPOSING DEFENDANT’S NOTICE OF
                             PENDENCY OF OTHER ACTION OR PROCEEDING
